       Case 5:19-cv-04091-HLT-ADM Document 1 Filed 10/03/19 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


 UNITED STATES OF AMERICA,

                                   Plaintiff,
                     v.                                                        Civil No. 19-4091

 LAYNIE L. WHITWORTH, n/k/a LAYNIE
 LORRAINE WRABEK, ANDREW
 ROMAN WRABEK, and STATE OF
 KANSAS EX REL. KANSAS
 DEPARTMENT FOR CHILDREN AND
 FAMILIES,

                                   Defendants.


                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Thomas E. Beall, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon Defendants in the following manner:

                a.        Defendant Laynie L. Whitworth, n/k/a Laynie Lorraine Wrabek, may be

                          served the Summons and a copy of the Complaint at 712 W. Main Street,

                          Chanute, KS 66720, within the jurisdiction of this Court.

                b.        Defendant Andrew Roman Wrabek may be served the Summons and a copy

                          of the Complaint at 505 West 1st Street, Chanute, KS 66720, within the

                          jurisdiction of this Court.
       Case 5:19-cv-04091-HLT-ADM Document 1 Filed 10/03/19 Page 2 of 7




               c.      Defendant State of Kansas ex rel. Kansas Department For Children And

                       Families may be served, pursuant to K.S.A. 60-304(d)(5), by delivering the

                       Summons and a copy of the Complaint to the Kansas Attorney General,

                       Derek K. Schmidt at 120 SW 10th Ave., 2nd Floor, Topeka, Kansas 66612

                       and by mailing a copy of the Summons and Complaint to the Department

                       for Children and Families at 915 Southwest Harrison Street, 5th Floor,

                       Topeka, KS.

       3.      Defendant Laynie L. Whitworth, n/k/a Laynie Lorraine Wrabek, executed and

delivered to Plaintiff United States, acting through the Rural Housing Service, United States

Department of Agriculture, a promissory note on August 6, 1999, in the principal amount of

$67,000.00, together with interest at the rate of 6.8750 percent (6.8750%) per annum on the unpaid

balance. As consideration for this note, Plaintiff United States made a Rural Housing loan to

Defendant Laynie L. Whitworth, n/k/a Laynie Lorraine Wrabek, pursuant to the provisions of Title

V of the Housing Act of 1949 (42 U.S.C. § 1471, et seq.). A true and correct copy of the

Promissory Note is attached as Exhibit A.

       4.      On August 6, 1999, to secure repayment of the indebtedness, Defendant Laynie L.

Whitworth, n/k/a Laynie Lorraine Wrabek, executed and delivered a purchase-money security

interest in the form of a real estate mortgage upon real property commonly known as 327 West 6th

Street, Chanute, Kansas 66720 and located in Neosho County, Kansas, within the jurisdiction of

this Court, described as follows:

               Lot Eight (8) and the East Thirteen (13) feet of Lot Nine (9), Block
               Thirty-three (33), Jones Eighth (8th) Addition to the City of
               Chanute, Neosho County, Kansas.




                                                2
       Case 5:19-cv-04091-HLT-ADM Document 1 Filed 10/03/19 Page 3 of 7




This real estate mortgage was filed on August 9, 1999, in the office of the Register of Deeds of

Neosho County, Kansas, in Book Vol. 282 at Pages 371-376. A true and correct copy of the

Mortgage is attached as Exhibit B.

       5.       On August 6, 1999, Defendant Laynie L. Whitworth, n/k/a Laynie Lorraine

Wrabek, executed a Subsidy Repayment Agreement. The recapture of any and all amounts granted

under this Agreement are secured by the Real Estate Mortgage described above pursuant to the

Housing Act of 1949, as amended, 42 U.S.C. § 1490a, and the implementing regulations,

7 C.F.R. 3550.162. As of June 24, 2019, there was due the total amount of $17,521.92. This

amount is to be recovered in rem only, and only after recovery of the principal (including advances

and other recoverable costs) and accrued interest due on the Promissory Note through the date of

sale of the real property. A true and correct copy of the Subsidy Repayment Agreement is attached

as Exhibit C.

       6.       Plaintiff United States is the owner and holder of the liability and security

documents set out above, attached as Exhibits A, B and C.

       7.       Defendant Laynie L. Whitworth, n/k/a Laynie Lorraine Wrabek, failed to pay

installments of principal and interest when due in violation of the liability and security documents

set out above. Plaintiff United States elected to exercise its option to declare the entire unpaid

principal balance plus interest to be immediately due and payable and made demand for these

amounts.

       8.       Defendant Laynie L. Whitworth, n/k/a Laynie Lorraine Wrabek, filed Chapter 7

bankruptcy in the United States Bankruptcy Court for the District of Kansas in Case No. 18-11435.

Defendant Laynie L. Whitworth, n/k/a Laynie Lorraine Wrabek, received a discharge on October

22, 2018.



                                                 3
       Case 5:19-cv-04091-HLT-ADM Document 1 Filed 10/03/19 Page 4 of 7




        9.      The amount due on the promissory note is principal in the amount of $50,287.57

(including unpaid principal of $46,931.54, escrow replenish of $1,681.62, agency title report fees

of $250.00, escrow fees of $1,322.00, and late fees of $102.41) as of June 24, 2019; plus interest

in the amount of $9,986.84 (including interest on principal of $9,838.92 and interest on advances

of $147.92) accrued to June 24, 2019; plus interest accruing thereafter at the daily rate of $9.2036

(including daily interest on principal of $8.8398 and daily interest on advances of $0.3638) to the

date of judgment; plus administrative costs of $55.00 (including lis pendens filing fee of $5.00 and

a title report fee of $50.00) pursuant to the promissory note and mortgage; plus filing fees in the

amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate

set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the future

incurred. Plaintiff United States is also owed the amount of $17,521.92 for interest credit or

subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961; and foreclosure of all Defendants' interests in the subject real estate.

        10.     No other action has been brought to recover these sums.

        11.     Plaintiff United States has completed all loan servicing requirements of Title V of

the Housing Act of 1949 (42 U.S.C. § 1471, et seq.) and implementing rules and regulations.

        12.     The following Defendants may claim an interest in the real estate:

                a.      Defendant Andrew Roman Wrabek may claim a marital interest in the real

                        property.

                b.      Defendant State of Kansas ex rel. Kansas Department For Children And

                        Families may claim a judgment lien interest against the real property

                        pursuant to in the Matter of the State of Kansas, Ex Rel., Secretary,




                                                   4
       Case 5:19-cv-04091-HLT-ADM Document 1 Filed 10/03/19 Page 5 of 7




                        Department for Children and Families, Petitioner v. Andrew Roman

                        Wrabek, Respondent, filed in the District Court of Neosho County, Kansas.

       13.       The indebtedness due Plaintiff United States is a first and prior lien on the property

described above.

       14.       The interests of all Defendants are junior and inferior to the interests of Plaintiff

United States.

       15.       Less than one-third (1/3) of the original indebtedness secured by the mortgage of

Plaintiff United States was paid prior to default.

       Plaintiff United States demands in rem judgment of foreclosure in the amount of

$50,287.57 (including unpaid principal of $46,931.54, escrow replenish of $1,681.62, agency title

report fees of $250.00, escrow fees of $1,322.00, and late fees of $102.41) as of June 24, 2019;

plus interest in the amount of $9,986.84 (including interest on principal of $9,838.92 and interest

on advances of $147.92) accrued to June 24, 2019; plus interest accruing thereafter at the daily

rate of $9.2036 (including daily interest on principal of $8.8398 and daily interest on advances of

$0.3638) to the date of judgment; plus administrative costs of $55.00 (including lis pendens filing

fee of $5.00 and a title report fee of $50.00) pursuant to the promissory note and mortgage; plus

filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest

thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action

presently and in the future incurred. Plaintiff United States further demands in rem judgment in

the amount of $17,521.92 for interest credit or subsidy subject to recapture; plus interest after the

date of judgment at the rate set forth in 28 U.S.C. § 1961.

       Plaintiff United States further demands that its Mortgage be declared a first and prior lien

on the real property and that such advances as Plaintiff United States may be authorized and



                                                     5
       Case 5:19-cv-04091-HLT-ADM Document 1 Filed 10/03/19 Page 6 of 7




required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding be allowed as a first and prior lien on

the real property.

       Plaintiff United States further demands that it be granted in rem judgment foreclosing its

mortgage on the real property and foreclosing the interests of all Defendants, and that all right,

title, and interest in and to the real property of all Defendants, and of all persons claiming by,

through or under these Defendants be decreed to be junior and inferior to the Mortgage of the

Plaintiff United States and be absolutely barred and foreclosed.

       Plaintiff United States further demands that the real property be sold at public sale to the

highest bidder, in accordance with 28 U.S.C. §§ 2001-2003, inclusive, subject to a redemption

period not to exceed three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and that

the sale be subject to any unpaid real estate taxes, special assessments and easements of record.

       Plaintiff United States further demands that it may bid up to the full amount due it at the

time of the sale without paying funds into the Court, which bid shall satisfy the requirement for a

cash sale, and that the sale proceeds be applied in the following order:

               (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

               (2)     The costs of this action and the foreclosure sale;

               (3)     The interest accruing on Plaintiff United States= in rem judgment;

               (4)     Plaintiff United States= in rem judgment;

               (5)     The interest accruing on Plaintiff United States’ in rem judgment for
                       interest credit or subsidy subject to recapture;

               (6)     Plaintiff United States’ in rem judgment for interest credit or subsidy
                       subject to recapture; and,




                                                 6
       Case 5:19-cv-04091-HLT-ADM Document 1 Filed 10/03/19 Page 7 of 7




               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff United States further demands that the judgment granted it in the Order and

Judgment be the final judgment of this Court.

       Plaintiff United States further demands that if the grantee named in the United States

Marshal’s Deed, or the grantee’s assigns, are denied possession of the real property, a Writ of

Assistance issue out of this Court to the United States Marshal for the District of Kansas, upon

application of the grantee or grantee’s assigns, ordering and directing the United States Marshal to

place the applicant in full, complete, and peaceful possession of the real property.

                                                      Respectfully submitted,

                                                      STEPHEN R. McALLISTER
                                                      United States Attorney
                                                      District of Kansas

                                                      s/ Thomas E. Beall
                                                      THOMAS E. BEALL
                                                      Assistant United States Attorney
                                                      Ks. S.Ct. No. 19929
                                                      290 Federal Bldg.
                                                      444 SE Quincy Street
                                                      Topeka, Kansas 66683
                                                      PH: (785) 295-2850
                                                      FX: (785) 295-2853
                                                      Email: thomas.beall@usdoj.gov
                                                      Attorneys for the Plaintiff


                             REQUEST FOR PLACE OF TRIAL

       Plaintiff United States of America hereby requests that trial of the above-entitled matter be

held in the City of Topeka, Kansas.

                                                      s/ Thomas E. Beall
                                                      THOMAS E. BEALL
                                                      Assistant United States Attorney



                                                 7
                Case 5:19-cv-04091-HLT-ADM Document 1-1 Filed 10/03/19 Page 1 of 3


..       ,.

     USDA-RHS
     Form FmHA 1940· 16
     (Rev. 10-96)




                                                           PROMISSORY NOTE

     Type of Loan SECTION 502                                                               Loan No. 1

     Date:    August 06

                                                           327 W 6th
                                                                   (Property Address)


                               __C.;.;h""a;.;;.;;n""'u.;;.t_e_ _ _ _ _ , Neosho         , Kansas
                                       (CitY or Town)                        (County)         (State}



     BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
     States of America, acting through the Rural Housing Service (and its successors}("Government") $ 67, ooo. oo
     (this amount is called "principal"). plus interest.

     INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will
     pay Interest at a yearly rate of 6. 875  %.The interest rate required by this section Is the rate I will pay both before
     and after any default described below.

     PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

     DI. Principal and interest payments shall be temporarily deferred. The interest accrued to          ------
     shall be added to the principal. The new principal and later accrued interest shall be payable in                regular
     amortized installments on the date indicated in the box below. I authorfze the Government to enter the amount of
     such new prlncfpal here: $                         , and the amount of such regular installments in the box below when
     such amounts have been determined. I agree to pay principal and interest in installments as indicated in the box below.

      [iJ II. Payments shall not be deferred. I agree to pay principal and interest in -396
                                                                                         - - - - installments as indicated in
     the box below.

     I will pay principal and interest by making a payment every month.
     I will make my monthly payment on the~day of each month beginning on September 0,61999 and continuing
     for 3 95      months. I will make these payments every month until I have paid all of the principal and interest and any
     other charges described below that I may owe under this note. My monthly payments will be applied to interest
     before principal. If on August 06        ,2032 , I still owe amounts under this note,.! will pay those amounts in full on
     that date, which is called the "maturity date."                           ·
     My monthly payment will be $ 428. 4 7                    . I will make my monthly payment at the post office
      filldre::;.s noted on m~ billing statement                             or a.different place if required by the Government.

     PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
     unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
     Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
     accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
     below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

     HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It is for the
     type of loan indicated in the "Type of Loan" block at the top of this note. This note shall be subject to the present
     regulations of the Government and to its future regulations not inconsistent with the express provisions of this note.




                                                                                                                 Exhibit A
           Case 5:19-cv-04091-HLT-ADM Document 1-1 Filed 10/03/19 Page 2 of 3



LATE CHARGES. lf the Government has not received the full amount of any monthly payment by the end of =1s;;..·_ _
days after the date it is due, I will pay a late charge. The amount of the charge will be 4. ooo         percent of my
overdue payment of principal and interest. I will pay this charge promptly, but only once on each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due. A
payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Government in
writing that l am making a prepayment.

     I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will
use all of my prepayments to reduce the amount of principal that I owe under thls Note. If I make a partial
prepayment, there will be no changes in the due date or in the amount of my monthly payment unless the Government
agrees in writing to those changes. Prepayments will be applied to my loan In accordance with the Government's
regulations and accounting procedures in effect on the date of receipt of the payment.

ASSIGNMENT OF NOTE. l understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I will make my payments to the assignee of the note and ln such case
the term "Government" wilt mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit from
other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

USE CERTIFICATION. l certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, Improved, purchased, or refinanced with this loan Is (1)
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or
(3) ls sold or title Is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the
entire remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately
pay off the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
information the Government requests about my financial situation. If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
for sfmilar purposes as this loan, at the Government's request, I wlll apply for and accept a loan in a sufficient amount
to pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502
of the Housing Act of 1949 to compensate for my lack of repayment ability.

SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of payment
assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The prov1s1ons of the paragraphs entitled "Credit Elsewhere
Certification" and ''Requirement to Refinance with Private Credit" do not apply if this loan is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. lf I do not pay the full amount of each monthly payment on the date ft ls due, I will be In default. If l am in
default the Government may send me a written notice telling me that if l do not pay the overdue amount by a certain
date, the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I
owe, and any late charges. Interest will continue to accrue on past due principal and Interest. Even if, at a time when
I am in default, the Government does not require me to pay immediately as describe in the preceding sentence, the
Government will still have the right to do so if l am in default at a later date. If the Government has required me to
immediately pay in full as described above, the Government will have the right to be paid back by me tor all of its
costs and expenses in enrorcing this promissory note to the extent not prohibited by applicable law. Those expenses
include, for example, reasonable attorney's fees.




                                                            2
                                                                                           Account#
                Case 5:19-cv-04091-HLT-ADM Document 1-1 Filed 10/03/19 Page 3 of 3



NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will
be given by delivering It or by malling it by first class mail to me at the property address listed above or at a different
address if I give the Government a notice of my different address. Any notice that must be given to the Government
will be given by malling it by first class mail to the Government at USDA / Rural Housing Service I c/o Customei
~ervice Branch, P.O. Box !!6889, st. Louis, MO 63165                     , or at a different address If I am given a notice of
that different address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed.
Any person who is a guarantor, surety, or endorser of this note ls also obligated to do these things. The Government
may enforce its rights under this note against each person individually or against all of us together, This means that
any one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to
each person signing this note.

WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
dishonor" means the rfght to require the Government to give notice to other persons that amounts due have not been
paid.

WARNING: Failure to fully disclose accurate and truthful financial information In connection with my loan application
may result In the termination of program assistance currently being received, and the denial of future federal
assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.


                                                         Seal    ~-----~------------Seal
                                                                          Borrower
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Seal
                                                                 ----------------~~-Seal
                       Borrower                                            Borrower




                                                        RECORD OF ADVANCES
              AMOUNT           DATE                 AMOUNT               DATE                 AMOUNT            DATE
i {I)$                                        (8)   $                                  (15) $
I <2) $                                       (9)   $                                  (16)   $
: (3) $                                      (10)   $                                  (17) $
    (4) $                                    (11)   $                                  (18) $
    (5) $                                    (12)   $                                  (19) $
    (6)   $                                  (13)   $                                  (20) $
    (7) $                                    (14) $                                    (21) $
                                                                             TOTAL     $




                                                                                 Account#:
    Case 5:19-cv-04091-HLT-ADM Document 1-2 Filed 10/03/19 Page 1 of 6




                                                                                                            t(




                                                                                                                                       EXEMPT




Fonn RD 35SO•l4 KS                                                                                                  Form Approved
(I 1•!16)                                                                                                           0MB No. 0575•0172
                                                 United States Department of Agriculture
                                                         Rural Housing Service                                Loan Number
                                               MORTGAGE FOR KANSAS
THIS MORTGAGE ("Security Instrument") is made on                              August       6                       , 1999 .        [Onie]
The mortgagor is Laynie L. Whitworth, a                                     single person
                                                                                                          ("Borrower").
 This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor
agency, United States Department of Agriculture ("Lender"}, whose address is Rural Housing Service, c/o Centralized
Servicing Center, United States Department of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166.
Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively
called "Note") which have been executed or assumed by Borrower and which provide for monthly puyments, with the full
debt, if not paid earlier, due and payable on the maturity date:                           ·

Date of Jnstrument                                        ecia1<i120J Am1nmt                                       Maturity Date
Aug. 6, 1999                                               $67,000.(lJ                                            August 6, 2032
This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all
renewals, eictensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced under
paragraph 7 to protect the property covered by this Security Instrument; (c) the performance of Borrower's covenants and
agreements under this Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy
which may be granted to the Borrower by the Lender pursuant to 42 U.S.C. §§ 1472(g) or 1490a. For this purpose,
Borrower does hereby mortgage, grant, and convey to Lender the following described property located in the County of
                   Neosho                                                            'State of Kansas


                   Lot Eight (8) and the East Thirteen {13) feet of Lot
                   Nine (9), B1ock Thirty Three (33), Jones Eighth (8th)
                   Addition to the City of Chanute, Neosho County, Kansas.




l'11bllc reporting burde11 for /his col/cc/ion of /11formalio11 ix cslimaled lo average I .5 mi11u1es per response, i11c/11ding lite time for reviewing
instr11crirm, searching exis/i11g data scJ11rces, galhcring and malnlaining lhe data needed, and completing and revi~w/11g /he co//,,ct/011 of
information. Send comments regarding this burdim estimate or any other a.rpcct af this ,;:ol/ec/1011 of i11format/011, i11c/udi11g suggestions for
raduc/11g 1/11s b11rda11, Jo the US. Department of Agric11/t11rc, Clearance Officer, STOP-7602, /./00 /11dependence Ava, S.IV. Wa.rhing/011, D.C
202.50-7602 Please DO NOT RETURN lhisform lo this address. Forward to the local USD,l office only You an: not required to respond 10
this colleclio11 ofinformat/0111111/ess it di.rp!ay.r a c11rret11/y valid OMO number.                                                     Page I of 6




                                                                                                                                            Exhibit B
   Case 5:19-cv-04091-HLT-ADM Document 1-2 Filed 10/03/19 Page 2 of 6


                                                                                       (



which has the address of           327 West 6th                                      Chanute
                                             (Stri:ct)                                     !City!

Kansas     66720           (ZIP)             ("Property Address");
     TOGETHER WITH nil the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
"Property."
    BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
to grant and convey the Property and that the Property is unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of retord.
    THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property.
     UNIFORM COVENANTS. Borrower nnd Lender covenant and agree as follows:
     1. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when
due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
the Note.
     2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
("Funds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items."
Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq. ("RESPA"), unless another law or
federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
applicable law.
     The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
Escrow Items, unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a
charge. However, Lender may require B0rrowe1· to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid
on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
and debits to the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
additional security for all sums secured by this Security Instrument.
     If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds
held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
     Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
acquisition or sale as u credit against the sums secured by this Security Instrument.
     3. Application of Payments. Unless applicable law or Lender's regulations provide otherwise, all payments
received by Lender under paragraphs I and 2 shall be applied in the following order of priority: (I) to advances for
the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note;
(3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
charges and other fees and charges.
     4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the

                                                                                                           Page 2 of 6
  Case 5:19-cv-04091-HLT-ADM Document 1-2 Filed 10/03/19 Page 3 of 6


                                                                                      (



 Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
 Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender nil notices
 of amounts to be paid under this paragraph. If Borrower makes these payments directly, Bo1TOwer shall promptly
 furnish to Lender receipts evidencing the payments.
       Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
 in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the tien
 in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
 from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
Lender detennines that any part of the Property is subject to a lien which may attain priority over this Security
 Instrument, Lender may give Borrower a notice identifying the lien. Borrower sh~IJ satisfy the lien or take one or
more of the actions set forth above within ten (10) days of the giving of notice.
      Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations
of Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expenses in connection with any full or
partial release or subordination of this instrument or any other transaction affecting the property.
      5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property insured against loss by fire, hazards included within the term "extended coverage" and any other
hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
the amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by
Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
pursuant to paragraph 7.
      All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
mortgagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by
Borrower.
      Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
lessened. If the restoration or repair is not economically feasible or Lender's security would be lessened, the
insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
any excess paid to Borrower. ff Borrower abandons the Property, or does not answer within thirty (30) days a
notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
Instrument, whether or not then due. The thirty (30) day period will begin when the notice is given.
      Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
extend or postpone the due date of the monthly-payments referred to in paragraphs I and 2 or change the amount of
the payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
sums secured by this Security Instrument immediately prior to the acquisition.
      6. Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application;
Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
by Lender. Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
 Instrument or Lender's security interest. Borrower may cure such o default by causing the action or proceeding to
be dismissed with a ruling that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest
 in the Property or other material impairment of the lien created by this Security Instrument or Lender's security
 interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
 inaccurate information or statements to Lender (or failed to provide Lender with any moterial information) in
connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold, Borrower shall
comply with all the provisions of the lease. If Borrower ucquires fee title lo the Property, the leasehold and the fee
title shall not merge unless Lender agrees to the merger in writing.
      7. Protection of Lender's Rights in the Property. If Borrower foils to perform the covenants and
agreements contained in this Security Instrument, or there is a legal proceeding that may significantly affect
 Lender's rights in the Property (such as a proceeding in bankruptcy, probote, for condemnation or forfeiture or to
enforce laws or regulations), then Lender may do and pay for whatever is necessory to protect the value of the
 Property and Lender's rights in the Property. Lender's actions may include paying any sums secured by II lien which
 has priority over this Security Instrument, appearing in court, paying reasonable attorneys' fees und entering on the

                                                                                                           Page 3 of6
  Case 5:19-cv-04091-HLT-ADM Document 1-2 Filed 10/03/19 Page 4 of 6




                                                                                        (


 Property to make repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.
       Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
 this Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
 interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
 to Borrower requesting payment.
       8. Refinnncing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
 responsible cooperative or private credit source, at reasonable rates and terms for loans for simila1· purposes,
 Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
 any indebtedness secured hereby in full.
       9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
shall give Borrower notice nt the time of or prior to an inspection specifying reasonable cause for the inspection.
       10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid to Lender. In the event of a total taking of the Property, the proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
  In the event ofa partial taking of the Property in which the fair market value of the Property immediately before the
taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
taking, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security Instrument shall
be reduced by the amount of the proceeds multiplied by the following fraction: {a) the total amount of the sums
secured immediately before the taking, divided by (b) the fair market value of the Property immediately before the
taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Property in which the fuir
market value of the Property immediately before the taking is less than the amount of the sums secured hereby
immediately before the taking, unless Borrower and Lender otherwise a~ree in writing or unless applicable law
otherwise provides, the proceeds shall be applied to the sums secured by tlus Security Instrument whether or not the
sums are then due.
      If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after t11e
date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
due date of the monthly payments referred to in paragraphs l and 2 or change the amount of such payments.
      11. Borrower Not Released; Forbearance By Lender Not n Waiver. Extension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
by reason of ony demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
      J2. Successors 11nd Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements
of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
co-signs this Security Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to
mortgage, grant and convey that Borrower's interest in the Property under the terms of this Security Instrument; (b)
is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
Security Instrument or the Note without that Borrower's consent.
      13. Notices. Any notice to Borrower provided for in this Security Instrument shalt be given by delivering it or
by mailing it by first class mail unless applicable law requires use of another method. The notice shall be directed
to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
be given by first class mail to Lender's address stated hel'ein or any other address Lender designates by notice !o
Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
Lender when given as provided in this paragraph.
      14. Governing L11w; Sevcrability. This Security Instrument shall be governed by federal law. In the event
that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
provision. To this end the provisions of this Security Instrument and the Note arc declared to be severable. This
instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
the express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and
are irrevocable by death or otherwise; nnd the rights and remedies provided in this instrument are cumulative to
remedies provided by law.
      1S. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this

                                                                                                             Page 4 of6
  Case 5:19-cv-04091-HLT-ADM Document 1-2 Filed 10/03/19 Page 5 of 6




Security Instrument.
     16. Transfer of the Property or II Benencinl Interest In Borrower. If all or any part of the Property or any
interest in it is lensed for a term greater than three (3) years, leased with an option to purchase, sold, or transfetTed
(or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this
Security Instrument.
     17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
race, color, religion, sex, national origin, handicap, age, or familial status, and (b) Bo1TOwer recognizes as illegal
and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
to race, color, religion, sex, national origin, handicap, age or familial status.
     18. Sale of Note; Change of Lonn Servicer. The Note or a partial interest in the Note (together with this
Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note und this Security
Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is
a change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
above and applicable law. The notice will state the name and address of the new Loan Servicer and the address to
which payments should be made.
     19. Uniform Federal Non-Judicial Foreclosure. !fa uniform federal non-judicial foreclosure law applicable
to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
accordance with such federal procedure.
     20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
to normal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
anything affecting the Property that is in violation ofnny federal, state, or local environmental law or regulation.
     Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
environmental law or regulation of which Borrower has actual knowledge. If Borrower learns, or is notified by any
governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting
the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
environmental law and regulations.
     As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
by environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
radioactive materials. As used in this paragraph, "environmental law" means federal laws and regulations and laws
and re~ulations of the jurisdiction where the Property is located that relate to health, safety or environmental
protectwn.
     21. Cross Collnternlizntion. Default hereunder shall constitute default under any other real estate security
instrument held by Lender and executed or assumed by Borrower, and default under any other such security
instrument shall constitute default hereunder.
     NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
     22. SHOULD DEFAULT occur in the perfonnance or discharge of any obligation in this instrument or
secured by this instrument, or should the parties named ns Borrower die or be declared incompetent, or should any
one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment
for the benefit of creditors, Lender, at its option, with or without notice may: (a) declare the entire amount unpaid
under the note and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of
Borrower incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
property, (c) upon application by it and production of this instrument, without other evidence and without notice of
hearing of said application, have a receiver appointed for the property, with the usual powers of receivers in like
cases, (d) foreclose this instrument as provided herein or by law, and (e) enforce any and all other rights and
remedies provided herein or by present or future laws.
     23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
expenses incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a
competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lender secured hereby,
(d) inferior liens of record required by law or a competent court to be so paid, (e) at Lender's option, any other
indebtedness of Borrower owing to Lender, and (t) any balance to Borrower. At foreclosure or other sale of all or
any part of the property, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of
the purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed

                                                                                                             Page 5 of 6
  Case 5:19-cv-04091-HLT-ADM Document 1-2 Filed 10/03/19 Page 6 of 6




above.
     24. Borrower agrees that Lender will nor be bound by any present or future State laws, (a) providing for
valuation, appraisal, homestead or exemption of the property, (b) prohibiting maintenance of an action for a
deficiency judgment or limiting the amount thereof or the time within which such action must be brought, (c)
prescribing any other limitntions, or (d) limiting the conditions which Lender may by regulation impose, including
the interest rate it may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower
expressly waives the benefit of any such State laws. Borrower hereby relinquishes, waives, and conveys all rights
inchoate or consummate, of descent, dower and curtesy.
     26. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded
together with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and
shall amend and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part
of this Security Instrument. [Check npplicable box]
     0 Condominium Rider             0 Planned Unit Development Rider       0 Other(s) [specify]




                                                             --------.::-----(SEAL]
                                                                                        Borrower


STATE OF KANSAS                                  }   ss :
                                                                               ACKNOWLEDGMENT
COUNTY OF __,_A.....1..:..;]e,...n.,___ _ _ __



    On this _--::6;..;:;t.c.:.h_ _ day of   August            _1_9_9_9___, before me,,_ _ _ _ _ _ __
_,a. _.,N,. ,o""'t.,._a.,_ry,__,_P_.u,_, b'"'"l..,_j., ._c___________.personaily appeared. Laynie L. Whitworth,
--la,._,,s,._,i'"'"'n..;igu.l..,.e-.i:.pe,,,_r:...:s,,.,o:..:.n.,_________and _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~~~
who acknowledged that ,_ _.,_s:.:.he.,____ executed the foregoing instrument as _ _h_e_r___ voluntary net
and deed.



{SEAL]


My appointment expires March 11 • 2002




                                                                                                       Page 6 of6
                    Case 5:19-cv-04091-HLT-ADM Document 1-3 Filed 10/03/19 Page 1 of 1


Fonn RHS 3550-12                                                                                                                                        Forni Approved
(10-96)                                                           United States Department of Agriculture                                               0MB No. 0575·0166
                                                                          Rural Housing Service
                                                                                                                                      Account#:
                                                        SUBSIDY REPAYMENT AGREEMENT

1. As required under Section 521 of the Housing Act of 1949 (42 U.S.C. 1490a), subsidy received in accordance with Section
502 of the Housing Act of 1949, is repayable to the Government upon the disposition or nonoccupancy of the security property.
Deferred mortgage payments are included us subsidy under this agreement.
2. When 1 fail to occupy or transfer title to my home, recapture is due. If I refinance or otherwise pay in full without transfer of
title and continue to occupy the property, the amount of recapture will be calculated but, payment of recapture can be deferred,
interest free, until the property is subsequently sold or vacated. If deferred, the Government mortgage can be subordinated but will
not be released nor the promissory note satisfied until the Government is paid in full. In situations where deferment of recapture is
an option, recapture will be discounted 25% if paid in full at time of settlement.
3. Market value at time of initial subsidy$ 71, (loo .oo less amount of Rural Housing Service (RHS) loans $67, ooo. oo    less
amount of nny prior liens $              equals my/our original equity $4, ooo. oo  . This amount equals s. 6        % of the
market value us determined by dividing original equity by the market value.

4. If nil loans are not subject to recapture, or if all loans subject to recapture are not being paid, complete the following formula.
Divide the balance of loans subject to recapture that are being paid by the balance of all open loans. Multiply the result by 100 to
determine the percent of the outstanding balance of open loans being paid.
5.                             months                                               Average interest rate paid
                               loan                                     1.1         2.1     3.1        4.1               5.1          6.1
                               outstandin                   1%          2%          3%      4%        5%                 6%           7%       >7%
                                   0 - 59                   .50         .50         .so .50 .44                          .32          .22         .11
                                  60 - 119                  .50         .50         .50     .49       .42                .31          .21         .11
                                 120 - 179                  .so         .50         .50     .48       .40                .30          .20         .10
                                 180 - 239                  .so         .50         .49     .42       .36                .26          .18         .09
                                240 - 299                   .so         .50         .46     .38       .33                .24          .17         .09
                                300 - 359                   .50         .45         .40     .34       .29                .21          .14         .09
                                 360 & up                   .47         .40         .36     .31       .26                .19          .13         .09
6.     Cnlculating Recapture
         Market value (at the time of transfer or abandonment)
       LESS:
             Prior liens
             RHS balance,
             Reasonable closing costs,
             Principal reduction at note rate,
            Original equity (see paragraph 3), and
            Capital improvements,
       EQUAALS    ' . Vnluc. (If t111s
             pprcc1auon             • 'ts a pos111ve
                                                . ' vaIue, continue.
                                                               •     )
       TIMES
           Percentage in paragraph 4 (if applicable),
           Percentage in parngrnph 5, 11nd
           Re1urn on borrowcr 1s original equity (100% - percentage in paragraph 3).
       EQUALS
           Value appreciation subject to recapture. Recapture due equals the lesser of this
           figure or the amount of subsidy received.
                                                                                                                     Date

                                                                                                                               Au ust 6, 1999
Borrower                                                                                                             Date


Pub/fr: repurtf11g b11f//e11 f11r rhfs culleL'lio11 of i11fomwtl1111 is estimared Ill average 5 mi11utes per respo11se, lnc/11di11g tlte time for reviewing i11s1n1c1io11s, searclti11i:
ectfrting data sources, gu1heri11g and 11wi111ui11ing the tiara 11eeded, and c11mpleti11g and reviewing the co/lec1i1111 of informa1io11. Send con11111mts regarding 1/11s
burden es1i111111e 11r u11y otlru aspect of lhis colle,·1ic111 of 11ifc1r111ati1111, /11ch11li11g mgges1io11s for red11ci11g /his b11rde11, to U.S. Depart111e11t of Agriculture, Clearance
Officer, S1'0P 7602, 1400 l11tlef1c'/1cence Avenue, S. IV., Was/11i1g1011, D, C, 20250-7602. l'lensc DO NOT RETURN Ibis Conn to this address. Forward to /he
/owl USDA office C111/y. l'mt are 1w1 r,:quirecl lo respo11d tu this ca/lectiu11 of i11forma1io111111less it 1/isp/ays a curre11tly valid OMS c11111rol 11umber.


                                                                                                                                                                   Exhibit C
